TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00116-CV



                              Crystal Gale Goltl Pitts, Appellant

                                                v.

             Texas Department of Protective and Regulatory Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
     NO. C-08-0144-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Crystal Gale Goltl Pitts brings this accelerated appeal from the district

court’s final decree terminating her parental rights to her minor child, J.J.G.        Appellant’s

court-appointed counsel has filed a motion to withdraw and an Anders brief, concluding that Pitts’s

appeal is frivolous and without merit. Counsel’s brief meets the requirements of Anders by

presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds for appeal. See Anders v. California, 386 U.S. 738, 744 (1967); see also Taylor v. Texas

Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet.

denied) (applying Anders procedure in parental-rights termination appeal).

               Pitts was provided with copies of her counsel’s brief and motion to withdraw and

advised of her right to examine the record and to file a pro se brief. More than thirty days have

passed, and she has not filed a pro se brief or communicated with this Court in any way. Because
our review of the record reveals nothing that would arguably support an appeal, we agree that the

appeal is frivolous and without merit. See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at

646-47. We affirm the district court’s decree of termination and grant counsel’s motion to withdraw.




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: August 31, 2010




                                                 2